Mollison, Judge:
The above-enumerated appeals for reappraisement relate to plywood, exported from Finland in 1955 and 1956, and were submitted for decision upon stipulation of counsel for the parties limited to tbe items marked with, the letter “A” and checked SW by Examiner Shelby L. White, and as to which the merchandise was advanced in value and appraised on the basis of home market value.
On the agreed facts as to such merchandise, I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the said items of merchandise, and that such value, in each instance was the appraised unit value, less 4 per centum, packed.
As to all items of merchandise where appraisement was made on the basis of the entered invoice unit values, the said appeals having been abandoned, are dismissed.
Judgment will issue accordingly.